Opinion by
Keefe, J.
Plaintiff’s witness testified that he weighed on his own Fairbanks gram scale 200 dozen hoods out of 50 bales and found same to weigh about 55 grams per hood; that he had a discussion with the examiner as to the correctness of the weights; that he was present with said examiner when two bundles of hats were weighed on three different scales in the appraiser’s stores and each scale showed a different weight. On cross-examination the witness admitted that he did not keep any record of the weights he had taken because he judged that they were all about 55 grams to the hat. The testimony of six witnesses for the Government established that the wool hoods weighed 59.6372 grams each on an average, the scales upon which they were weighed being up to Government standards of weight. The examiner testified that he had weighed two bundles of hats in the presence of plaintiff’s witness on five different scales to test the accuracy of the scale upon which the openers and packers had weighed the merchandise, but, contrary to the testimony of plaintiff’s witness, the bundles weighed the same on all five scales; that the statement' that each scale weighed differently was not true; and that, at the time of the weighing, there was no discussion concerning a difference in the weight upon the various scales. From a careful consideration of the testimony and all the documentary evidence introduced it was held that the importer had clearly failed to establish that the basis of weight used in determining the amount of duty was other than the weight used in liquidation. The protest was therefore overruled.